Campbell, J.,
delivered the opinion of the court.
The remedy of appellant was to tender a bill of exceptions to the refusal of the Circuit Court to allow him to plead on the showing made, and to bring the case to this court, which, on the facts stated in the bill, would not hesitate to grant leave to plead to the action.
It is a mistake to suppose that Pool v. Hill, 44 Miss. 306, denies to the Circuit Court authority to allow a defendant to plead out of time, where a reasonable excuse is made for not having pleaded sooner, and when the court has control of the matter, as it has before judgment.
The error of the Circuit Court, as shown by the bill, cannot be corrected in chancery, and the demurrer to the bill was properly sustained.
Decree affirmed.